Howe, J.
This suit was instituted upon a promissory note executed in solido by Cormier & Boy. The latter' alone was cited, and judgment was taken against him by default and made final. Cormier, as a third party liable to contribution, appealed.
The plaintiff, appellee, has moved to dismiss the appeal on the ground, among others, that the defendant Boy, against whom the judg-ement was rendered, has not been made a party. The appeal was taken by petition, which docs not ask for the citation of Boy, nor was he cited. The fact that his name was inserted in the bond does not supply the defect; and the fact that the petition did not request that Boy be cited causes the defect to be attributable to the appellant. The motion must prevail. Gibson v. Selby, 3 Ann. 318; Lobelle v. Lobelle, 5 Ann. 174 ; Cotton v. Sterling, 19 Ann. 137; Saux v. Lefevre, 12 Ann. 757.
It is therefore ordered that the appeal herein be dismissed with costs.